DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Amendment
The amendment filed on 04/08/2021 has been entered. Claims 1-17 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 02/25/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 2017/0310017) in view of Eom et al. (US 2009/0066601, hereby referred as Eom) and Jung et al. (US 2017/0012359, hereby referred as Jung).
Regarding claim 1, Howard teaches the following:

patch antennas (elements 352, 354, 356, figure 8) arranged in an N X 1 array; 
first feeds connected to a point offset (element 358, figure 8), in a first direction, from a center of each of the patch antennas, and through which an RF signal of a first phase passes (the feed connected to point 358 goes through 2 phase shifters, 388 and 400, paragraphs [0095]-[0097]); 
second feeds connected to a point offset (element 364, figure 8), in a second direction, from a center of each of the patch antennas, and through which the RF signal of the first phase passes (the feed connected to point 364 goes through 2 phase shifters, 384 and 404, paragraphs [0095]-[0097]); 
third feeds connected to a point offset (element 362, figure 8), in a third direction, from a center of each of the patch antennas, and through which an RF signal of a second phase, different from the first phase, passes (the feed connected to point 362 goes through 1 phase shifter, 400, paragraphs [0095]-[0097]); and 
fourth feeds connected to a point offset (element 360, figure 8), in a fourth direction, from a center of each of the patch antennas, and through which the RF signal of the second phase passes (the feed connected to point 360 goes through 1 phase shifter, 404, paragraphs [0095]-[0097]), 
wherein a line extending between the point in the first direction and the point in the second direction is oblique to a direction of an array of the patch antennas (as shown in figure 8), and a line extending between the point in the third direction and the point in the fourth direction is oblique to the direction of the array of the patch antennas (as shown in figure 8).
Eom further teaches that first and second feeds would have an RF signal of a first phase, while second and third feeds would have an RF signal of a second phase (paragraphs [0073]-[0075] and Table 1). 
Howard does not explicitly teach using vias in order to feed the patch antennas.
Jung teaches the use of vias in order to feed patch antennas (as shown in figures 2 and 5-9).

 
 Regarding claim 2, Howard as modified in claim 1 teaches the antenna with the exception of the following:
wherein a transmitted RF signal of the patch antennas is transferred from the first to fourth feed vias, and a received RF signal of the patch antennas is transferred to the first to fourth feed vias.
However Howard does teach that the antenna is used for both transmitting and receiving (paragraphs [0010] and [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a transmitted RF signal of the patch antennas of Howard as modified to be transferred from the first to fourth feed vias, and a received RF signal of the patch antennas to be transferred to the first to fourth feed vias as suggested by the teachings of Howard since the feed vias would be the connections that would pass any received or transmitted signal between the patch antennas and a transceiver.

Regarding claim 3, Howard as modified in claim 1 teaches the following:
wherein the second phase is different from the first phase by 180 degrees (Howard, paragraphs [0095]-[0097])(Eom, Table 1).

Regarding claim 4, Howard as modified in claim 1 teaches the following:
wherein each of the patch antennas (Howard, elements 352, 354, 356, figure 8) is quadrangular, and the first, second, third, and fourth directions are directions towards different sides of a quadrangle from the center of the quadrangle (Howard, as shown in figure 8).

Regarding claim 6, Howard as modified in claim 1 teaches the antenna with the exception of the following:
further comprising an upper coupling patches spaced apart from the patch antennas and being arranged in another N X 1 array.
However Jung teaches the use of upper coupling patches (Parasitic patch, figure 5) spaced apart from the patch antennas (Broadside antenna, figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna of Howard to further comprising an upper coupling patches spaced apart from the patch antennas and being arranged in another N X 1 array as suggested by the teachings of Jung as parasitic patches can be used to direct the signal of a patch antenna toward a certain direction, or even allow an antenna to communicate in additional frequency bands. 

Regarding claim 7, as best understood, Howard as modified in claim 1 teaches the antenna with the exception of the following:

However Jung suggests the teachings of wiring vias (vias connecting the signal layer with the RF transceiver, figure 2) with an end being electrically connected to the IC (RF transceiver, as shown in figure 2); branch patterns (the signal layer, figure 2) with an end being electrically connected to the wiring vias, respectively, and being configured to branch the RF signal to be transferred to the feed vias (vias connecting the antennas and the signal layer, figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna of Howard as modified to include wiring vias with an end being electrically connected to the IC; first branch patterns with an end being electrically connected to the wiring vias, respectively, and being configured to branch the RF signal of the first phase to be transferred to the first and second feed vias; and second branch patterns with an end being electrically connected to the wiring vias, respectively, and being configured to branch the RF signals of the second phase to be transferred to the third and fourth feed vias as suggested by the teachings of the combination of Howard and Jung in order to connect the antenna patterns to a RF transceiver to transmit and receive the signals to and from the antennas. 

Regarding claim 8, as best understood, Howard as modified in claim 7 teaches the antenna with the exception of the following:

However Howard teaches that the feeding branches of the RF signals with first and second phases have different lengths due to the phase shifters (as shown in figure 8 and described in paragraphs [0095]-[0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the second branch patterns of Howard as modified to have an electrical length different from that of each of the first branch patterns as suggested by the teachings of Howard since there would need to be different length patterns to implement the phase shifts needed for the feeding branches of the RF signals with first and second phases.

Regarding claim 9, Howard as modified in claim 1 teaches the antenna with the exception of the following:
further comprising: feed lines with an end being electrically connected to the first, second, third, and fourth feed vias, respectively; wiring vias with an end being electrically connected to the feed lines, respectively; and an IC electrically connected to another end of the wiring vias.
However Jung suggests the teachings of feed lines (the signal layer, figure 2) with an end being electrically connected to the feed vias (vias connected to the broadside antennas, figure 2), respectively; wiring vias (vias connecting the signal layer with the RF transceiver, figure 2) with an end being electrically connected to the feed lines, respectively; and an IC (RF transceiver, as shown in figure 2) electrically connected to another end of the wiring vias (as shown in figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have each the antenna of Howard as modified to include feed lines with an end being electrically connected to the first, second, third, and fourth feed vias, respectively; wiring vias with an 

Regarding claim 10, Howard as modified in claim 9 teaches the antenna with the exception of the following:
further comprising: second wiring vias with an end being electrically connected to the IC; second feed lines with an end being electrically connected to the second wiring vias, respectively; and end-fire antennas electrically connected to one or two of the second feed lines, respectively.
However Jung suggests the teachings of second wiring vias (vias connecting the signal layer, that is connected to the End-fire antennas, with the RF Transceiver, figure 2) with an end being electrically connected to the IC (RF Transceiver, figure 2); second feed lines (portion of the Signal layer that is connected to the End-fire antennas, figure 2) with an end being electrically connected to the second wiring vias (as shown in figure 2), respectively; and end-fire antennas (End-fire antennas, figure 2) electrically connected to one or two of the second feed lines, respectively (as shown in figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have each the antenna of Howard as modified to include second wiring vias with an end being electrically connected to the IC; second feed lines with an end being electrically connected to the second wiring vias, respectively; and end-fire antennas electrically connected to one or two of the second feed lines, respectively as suggested by the teachings of Jung in order to implement end-fire antenna elements to the antenna which can allow the antenna to transmit and receive signals to the various sides of the antenna, opposed to the broadside radiation of the patch antennas, which would allow a greater coverage around the antenna. 

Regarding claim 11, Howard as modified in claim 10 teaches the antenna with the exception of the following:
further comprising: ground layers disposed above and below a position of the feed lines, and wherein the feed lines and second feed lines are disposed on a same level.
However Jung suggests the teachings of ground layers (GND layers, figure 2) disposed above and below a position of the feed lines (the signal layer, figure 2), and wherein the feed lines and second feed lines are disposed on a same level (as shown in figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have each the antenna of Howard as modified to include ground layers disposed above and below a position of the feed lines, and wherein the feed lines and second feed lines are disposed on a same level as suggested by the teachings of Jung as surrounding the feedlines by ground layers can reduce any mutual interference that may occur between the various feed vias, wiring vias, and signal lines. 

Regarding claim 12, Howard as modified in claim 10 teaches the following:
wherein a number of the feed lines is 4N (Howard as modified, there are 4 feeds connected to each patch antenna, and therefore there would need to be four feed lines), a number of the second feed lines is M (Jung, there are a number of second feed lines connected to end-fire antennas, figures 2-3)
Howard as modified does not explicitly teach wherein M is greater than N, and less than 2N.
However Howard does teach that any number of patch antennas may be used (paragraph [0104]). Jung also teaches that various amounts of patch and end-fire antennas may be used (figures 3 and 10). It is also known in the art that adjusting the number of antenna elements in an antenna array can be used to adjust the resonant characteristics of an antenna array. 


Regarding claim 13, Howard as modified in claim 12 teaches the antenna with the exception of the following:
wherein N is a multiple of 3, a number of the end-fire antennas is N, M is a multiple of four.
However Howard does teach that any number of patch antennas may be used (paragraph [0104]). Jung also teaches that various amounts of patch and end-fire antennas may be used (figures 3 and 10). It is also known in the art that adjusting the number of antenna elements in an antenna array can be used to adjust the resonant characteristics of an antenna array. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have changed the number of feed lines of Howard as modified wherein N is a multiple of 3, a number of the end-fire antennas is N, M is a multiple of four as suggested by the teachings of Howard, Jung, and known in the art as adjusting the number of antenna elements in an antenna array can be used to adjust the resonant characteristics of an antenna array so that it can provide a desired performance.

Regarding claim 16, Howard as modified in claim 1 teaches the following:
wherein a line extending between the point (Howard, where element 358 is connected, figure 8) in the first direction and the point (Howard, where element 362 is connected, figure 8) in the third direction is parallel to a direction of an array of the patch antennas (Howard, as shown in figure 8), and a 

Regarding claim 17, Howard as modified in claim 4 teaches the following:
wherein the first, second, third, and fourth vias (which would be connected to points 358, 360, 362, 364, figure 8) are positioned substantially adjacent to the edge of the quadrangle (as shown in figure 8).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 2017/0310017) in view of Eom et al. (US 2009/0066601, hereby referred as Eom) and Jung et al. (US 2017/0012359, hereby referred as Jung), and further in view of Gao et al. (US 2019/0288397, hereby referred as Gao).
Regarding claim 5, Howard as modified in claim 4 teaches the antenna with the exception of the following:
wherein at least one of the patch antennas comprises: first slots with the point of the first feed vias being located between the first slots; second slots with the point of the second feed vias being located between the second slots; third slots with the point of the third feed vias being located between the third slots; and fourth slots with the point of the fourth feed vias being located between the fourth slots.
Gao suggests the teachings of wherein at least one of the patch antennas (element 520, figure 5) comprises: slots (elements 524, figure 5) with the point of the first feed (element 522, figure 5) being located between the slots.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have at least one of the patch antennas of Howard to include first slots with the point of the first feed .

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/08/21 have been fully considered but they are not persuasive. 
Regarding the 35 USC 103 rejection of claim 1, the applicant argues the combination of Howard, Eom, and Jung do not disclose or suggests the teachings of the claimed limitations regarding the RF signals of a first and second phase. 
The examiner respectfully disagrees. The examiner agrees with applicants understanding of Howard that feed point 358 receives the same signal as feed point 362 but with a 180 degree phase shift, and similarly feed point 364 receives the same signal as feed point 360 but with a 180 degree phase shift. However, this means that feed points 358 and 364 receive a 180 degree phase shifted signal, while feed points 362 and 360 receives a signal that is not 180 degree phase shifted. This means that first and second feed points 358 and 364 both receive a RF signal of a first phase (a RF signal with a 180 degree phase shift) while the third and fourth feed points 362 and 360 receive a RF signal of a 
Claims 2-13 and 16-17 are dependent on claim 1, and are also rejected as explained above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845